Name: Commission Regulation (EEC) No 2542/84 of 5 September 1984 amending Regulation (EEC) No 2513/84 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9 . 84 Official Journal of the European Communities No L 238/19 COMMISSION REGULATION (EEC) No 2542/84 of 5 September 1984 amending Regulation (EEC) No 2513/84 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Whereas verification has revealed the presence of an error in the text of the aforesaid Regulation ; whereas it is important that the error in question be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2513/84 is replaced by the following : ' Article1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed at :  13,683 ECU per 100 kilograms for peas and field beans processed in Member States other than Greece,  13,495 ECU per 100 kilograms for peas and field beans processed in Greece, THE COMMISSION OF THE EUROPEAN COMMUNITIES, , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/84 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2192/82 of 6 August 1982 laying down detailed rules for the application of the special measures for peas and field beans (3), as last amended by Regulation (EEC) No 1524/84 (4), and in particular Article 31 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (5), and in particular Article 29 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2513/84 (6) fixed the amount of aid for peas, field beans and sweet lupins used in animal feed ;  16,192 ECU per 100 kilograms for sweet lupins.' Article 2 This Regulation shall enter into force on 6 September 1984. It shall apply with effect from 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . (2 ) OJ No L 107, 19 . 4. 1984, p . 39 . (') OJ No L 233, 7. 8 . 1982, p. 5. O OJ No L 145, 31 . 5. 1984, p. 65. 0 OJ No L 222, 20 . 8 . 1984, p. 26 . (*) Oj No L 234, 1 . 9 . 1984, p. 29 .